Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q ý Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. For the quarterly period ended September 30, 2008. or o Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. For the transition period from to Commission File Number: 000-51837 OPTIONABLE, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 52-2219407 (State or Other Jurisdiction of Incorporation or (IRS Employer Identification No.) Organization) 95 Croton Avenue, Suite 32, Ossining, NY (Address of Principal Executive Offices) (Zip Code) (914) 773-1100 (Registrants Telephone Number Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ý No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-accelerated Filer o Smaller reporting company ý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No ý The number of outstanding shares of the registrants Common Stock as of November 11, 2008 is 52,423,403. OPTIONABLE, INC. INDEX PART I: FINANCIAL INFORMATION ITEM 1: FINANCIAL STATEMENTS (Unaudited) Consolidated Balance Sheets Consolidated Statements of Operations Consolidated Statements of Cash Flows Notes to the Consolidated Financial Statements ITEM 2: MANAGEMENTS DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS ITEM 3 : QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK ITEM 4: CONTROLS AND PROCEDURES PART II: OTHER INFORMATION Item 1 LEGAL PROCEEDINGS ITEM 1A : RISK FACTORS ITEM 2 UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS ITEM 3 DEFAULTS UPON SENIOR SECURITIES ITEM 4 SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS ITEM 5 OTHER INFORMATION ITEM 6: EXHIBITS SIGNATURES P ART I: FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS OPTIONABLE, INC. CONSOLIDATED BALANCE SHEETS September 30, 2008 December 31, 2007 (1) ASSETS (Unaudited) Current Assets: Cash and cash equivalents $ 9,305,496 $ 9,919,727 Prepaid income taxes 1,497,525 2,281,432 Deferred tax assets 296,843 281,356 Other receivable 262,742 - Other current assets 370,757 387,636 Total current assets 11,733,363 12,870,151 Property and equipment, net of accumulated depreciation of $731,518 and $569,712 at September 30, 2008 and December 31, 2007, respectively - 186,231 Other assets - 19,900 Total assets $ 11,733,363 $ 13,076,282 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts payable and accrued expenses $ 401,789 $ 388,191 Other liabilities - 4,207 Total current liabilities 401,789 392,398 Other liabilities - 59,367 Due to stockholder, net of unamortized discount of $2,706,602 and $2,956,314 at September 30, 2008 and December 31, 2007, respectively 2,337,908 2,088,196 Due to executive officer, net of unamortized discount of $367,107 and $400,976 at September 30, 2008 and December 31, 2007, respectively 141,590 107,721 Total liabilities 2,881,287 2,647,682 Stockholders' Equity: Preferred Stock; $.0001 par value, 5,000,000 shares authorized, none issued and outstanding - - Common stock; $.0001 par value, 100,000,000 shares authorized, 52,428,203 issued and 52,423,403 outstanding at September 30, 2008 and December 31, 2007, respectively 5,242 5,242 Additional paid-in capital 162,760,411 162,743,356 Treasury stock at cost, 4,800 shares (2,506 ) (2,506 ) Accumulated deficit (153,911,071 ) (152,317,492 ) Total stockholders equity 8,852,076 10,428,600 Total liabilities and stockholders equity $ 11,733,363 $ 13,076,282 (1) Derived from audited financial statements See Notes to Unaudited Financial Statements. OPTIONABLE, INC. CONSOLIDATED STATEMENTS OF OPERATIONS For the three-month periods ended For the nine-month periods ended September 30, September 30, 2008 2007 2008 2007 (Unaudited) (Unaudited) (Unaudited) (Unaudited) Revenues: Brokerage fees $ - $ 63,872 $ - $ 8,783,937 Brokerage fees-related parties - - - 1,151,798 Incentives-stockholder - - - 3,285,058 Net revenues - 63,872 - 13,220,793 Cost of revenues - 34,688 - 7,860,987 Cost of revenues-related parties - - - 30,013 - 34,688 - 7,891,000 Gross profit - 29,184 - 5,329,793 Operating expenses: Selling, general and administrative 226,646 1,264,630 1,831,230 7,473,764 Impairment-consideration receivable from stockholder - - - 145,771,879 Impairment-intangible asset - - - 1,085,610 Research and development 98,660 209,657 559,105 733,579 Total operating expenses 325,306 1,474,287 2,390,335 155,064,832 Operating loss (325,306 ) (1,445,103 ) (2,390,335 ) ) Other income (expense): Interest income 42,070 88,581 198,758 285,895 Other expense - (5,350 ) - (15,250 ) Interest expense to related parties (97,362 ) (86,405 ) (283,581 ) (251,685 ) (55,292 ) (3,174 ) (84,823 ) 18,960 Loss before income tax (380,598 ) (1,448,277 ) (2,475,158 ) (149,716,079 ) Income tax benefit ( expense) 72,165 356,230 881,579 (354,206 ) Net loss $ (308,433 ) $ (1,092,047 ) $ (1,593,579 ) $ (150,070,285 ) Basic earnings per common share $ (0.01 ) $ (0.02 ) $ (0.03 ) $ (2.87 ) Diluted earnings per common share $ (0.01 ) $ (0.02 ) $ (0.03 ) $ (2.87 ) Basic weighted average common shares outstanding 52,023,047 52,423,403 52,023,047 52,285,194 Diluted weighted average common shares outstanding 52,023,047 52,423,403 52,023,047 52,285,194 See Notes to Unaudited Financial Statements. OPTIONABLE, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS For the nine-month periods ended September 30, 2008 2007 (Unaudited) (Unaudited) Cash flows from operating activities: Net loss $ (1,593,579 ) $ (150,070,285 ) Adjustments to reconcile net loss to net cash (used in) provided by operating activities: Depreciation 161,806 80,339 Amortization of debt discount 283,581 251,685 Amortization of intangible asset - 70,390 Amortization of consideration receivable from stockholder - 3,312,997 Provision for doubtful accounts (625 ) 642,073 Fair value of warrants and options 17,055 4,025,716 Fair value of shares issued to chief executive officer - 181,987 Loss on sale of trading right - 15,250 Impairment-consideration receivable from stockholder - 145,771,879 Impairment- intangible asset - 1,085,610 Changes in operating assets and liabilities: Accounts receivable 625 2,094,573 Accounts receivable-related parties - 182,338 Due from related party - 488,273 Incentives receivable from stockholder - 666,912 Deferred tax assets (15,487 ) - Other current assets 16,879 (193,376 ) Other receivable (262,742 ) - Other assets 19,900 150,000 Accounts payable and accrued expenses (25,552 ) 127,277 Prepaid income taxes 783,908 (3,395,794 ) Accrued compensation - (1,891,885 ) Net cash (used in) provided by operating activities (614,231 ) 3,595,959 Cash flows used in investing activities: Acquisition of intangible asset - (400,000 ) Acquisition of trading rights - (1,180,250 ) Proceeds from disposition of trading rights - 1,165,000 Purchases of property and equipment - (241,238 ) Net cash used in investing activities - (656,488 ) Cash flows from financing activities: Proceeds from exercise of options - 34,600 proceeds from exercise of warrants - 185,000 Net cash provided by financing activities - 219,600 Net (decrease) increase in cash (614,231 ) 3,159,071 Cash, beginning of period 9,919,727 7,913,393 Cash, end of period $ 9,305,496 $ 11,072,464 Supplemental disclosures of cash flow information: Cash paid for taxes $ - $ 3,750,000 Cash paid for interest $ - $ - Noncash investing and financing activities: Fair value of warrants issued in conncetion with the acquisition of intangible asset $ - $ 756,000 Disposition of property and equipment in connection with cancellation of lease $ 24,425 $ - See Notes to Unaudited Financial Statements. OPTIONABLE, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1-Organization, Description of Business and Going Concern Optionable, Inc. (the "Company") was formed in Delaware in February 2000 to offer trading and brokerage services to brokerage firms, financial institutions, energy traders, and hedge funds nationwide. The Company is located in the New York metropolitan area. The Company offers its services through an automated electronic trading platform, OPEX. Recent Developments since May 2007 Several recent developments since May 2007, such as a statement made by the Company's most significant customer, such customer's suspension of its business relationship with the Company, the matters discussed in Note 10, together with the combined succession of events since then have had a significant adverse impact on its business, including current and, likely, future results of operations and financial condition and have impacted the Company's ability to continue to operate as a brokerage services provider through traditional voice-brokerage and on the floor of a US exchange. Effective November 4, 2008, the Company is suspending the development of OPEX, but the Company will continue to maintain it. Consequently, the Company is formulating a revised strategy to: 1) seek advice from investment brokers as to whether it should sell its technology; 2) merge with another company, with a preference to combine with an operating brokerage firm; The Company is also considering whether it should satisfy its existing obligations with current creditors and distribute its remaining assets to its stockholders. The Company has not generated revenues since the third quarter of 2007. The Company believes that if it merges with existing brokerage firms, it may be able to maximize the value of its intangible assets. While the Company is in discussions for strategic transactions with certain brokerage firms from time to time, none of such discussions have materialized into an agreement with any of these parties. The Company cannot guarantee that it will be able to enter into a strategic transaction with a third party in the foreseeable future. While the Company believes that it is likely that will it have to sell its technology, it is currently unable to determine whether it will continue to have any significant continuing involvement in the development or operations of OPEX or the brokerage operations of brokerage firm with which it may combine its operations. OPTIONABLE, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1-Organization, Description of Business and Going Concern-Continued Going Concern The Company believes it has enough funds to meet its obligations, based on its internal projections, for at least the next twelve months. However, the Company cannot guarantee that it will do so. If there are unforeseen expenses or financial obligations which occur during the next twelve months, the Company may not be able to meet such obligations. Additionally, if the Company acquires a brokerage firm or a technology company which could be instrumental in the Company's long-term growth, this could hamper the Company's ability to continue as going concern, both from a short-term or a long-term perspective, and the Company would have to resort to financing, through either debt or equity placements, for the funding of either such acquisitions or unforeseen expenses or financial obligations. There can be no assurance that any such financing would be available on acceptable terms, or at all. Principles of consolidation The accompanying consolidated financial statements include the results of operations of Opex International, Inc. and Hydra Commodity Services, Inc. for the nine-month periods ended September 30, 2008 and 2007. All material intercompany accounts and transactions between the Company and its subsidiaries have been eliminated in consolidation. Basis of Presentation The accompanying unaudited consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information. Accordingly, they do not include all of the information and the footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments, consisting only of normal recurring accruals, considered necessary for a fair presentation have been included. Operating results for the nine months ended September 30, 2008 are not necessarily indicative of the results that may be expected for the fiscal year ending December 31, OPTIONABLE, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 2- Summary of Significant Accounting Policies Cash and Cash Equivalents The Company considers all highly liquid investments with original maturities of three months or less to be cash equivalents. Concentration of Credit Risks The Company is subject to concentrations of credit risk primarily from cash and cash equivalents. The Company's cash and cash equivalents accounts are held at financial institutions and are insured by the Federal Deposit Insurance Corporation ("FDIC") up to $100,000 at September 30, 2008. During the nine-month periods ended September 30, 2008 and 2007, the Company has reached bank balances exceeding the FDIC insurance limit. While the Company periodically evaluates the credit quality of the financial institutions in which it holds deposits, it cannot reasonably alleviate the risk associated with the sudden failure of such financial institutions Customer Concentration One of the Company's customers accounted for approximately 24% of its revenues during the nine-month period ended September 30, 2007. During May 2007, this customer announced that it was suspending its relationship with the Company and that customer has not used the Company's services in connection with any additional transactions since that time. Product Concentration All of the Company's revenues were derived from fees earned from energy derivatives transactions and related incentives provided by a United States exchange. The Company has not earned any revenues since the third quarter of 2007. Allowance for Doubtful Accounts The Company has established an allowance for doubtful accounts for its accounts and incentives receivable based upon factors pertaining to the credit risk of specific customers, historical trends, and other information. Delinquent accounts are written-off when it is determined that the amounts are uncollectible. OPTIONABLE, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 2- Summary of Significant Accounting Policies-Continued Fair Value of Financial Instruments The carrying value of cash and cash equivalents, accounts receivable, incentive receivable from stockholder, prepaid income taxes, other receivable and other current assets and accounts payable and accrued expenses approximate their fair value due to their short-term maturities. The carrying amounts of due to former Chairman of the Board and due to an executive officer approximate their fair value based on the Company's incremental borrowing rate. Property and Equipment Property and equipment are recorded at cost and are depreciated on a straight-line basis over their estimated useful lives of three to five years. Maintenance and repairs are charged to expense as incurred. Significant renewals and betterments are capitalized. Depreciation expense amounted to approximately $162,000 and $80,000 during the nine-month periods ended September 30, 2008 and 2007, respectively. Effective October 31, 2008, the Company has suspended the development of its technology and has depreciated the remaining carrying value of its computer equipment associated with the development of such technology. Additionally, the Company has disposed of its furniture to its former landlord in consideration of the cancellation of its lease. Software Development Costs Costs incurred in the research and development of software products are expensed as incurred until technological feasibility has been established. After technological feasibility is established, any additional costs are capitalized in accordance with Statement of Financial Accounting Standards ("SFAS") No. 86, "Accounting for the Costs of Computer Software to Be Sold, Leased or Otherwise Marketed". Costs of maintenance and customer support will be charged to expense when related revenue is recognized or when those costs are incurred, whichever occurs first. The Company believes that the current process for developing software is essentially completed concurrently with the establishment of technological feasibility; accordingly, no software development costs have been capitalized at September 30, 2008 and December 31, 2007, respectively. OPTIONABLE, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 2- Summary of Significant Accounting Policies-Continued Income Taxes Income taxes are accounted for in accordance with SFAS No. 109, "Accounting for Income Taxes". SFAS No. 109 requires the recognition of deferred tax assets and liabilities to reflect the future tax consequences of events that have been recognized in the Company's financial statements or tax returns. Measurement of the deferred items is based on enacted tax laws. In the event the future consequences of differences between financial reporting bases and tax bases of the Company's assets and liabilities result in a deferred tax asset, SFAS No. 109 requires an evaluation of the probability of being able to realize the future benefits indicated by such assets. A valuation allowance related to a deferred tax asset is recorded when it is more likely than not that some or all deferred tax assets will not be realized. Penalties and interest on underpayment of taxes are reflected in the Companys effective tax rate. Use of Estimates The preparation of financial statements in accordance with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting periods. Significant estimates made by management include, but are not limited to, the realization of receivables. Actual results will differ from these estimates. Basic and Diluted Earnings per Share Basic earnings per share are calculated by dividing income available to stockholders by the weighted-average number of common shares outstanding during each period. Diluted earnings per share are computed using the weighted average number of common shares and dilutive common share equivalents outstanding during the period. Dilutive common share equivalents consist of shares issuable upon the exercise of stock options and warrants (calculated using the modified-treasury stock method). The outstanding options amounted to 1,363,000 at September 30, 2008 and December 31, 2007. The outstanding warrants amounted to 19,426,000 at September 30, 2008 and December 31, 2007. The outstanding warrants at September 30, 2008 and December 31, 2007 include 18,526,000 warrants issued to an investor but for which the Company has not received the agreed consideration. OPTIONABLE, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 2- Summary of Significant Accounting Policies-Continued The options and warrants outstanding at September 30, 2008 and 2007 have been excluded from the computation of diluted earnings per share due to their antidilutive effect. Revenue Recognition Revenue is recognized when earned. The Company's revenue recognition policies are in compliance with the Securities and Exchange Commission's ("SEC") Staff Accounting Bulletin ("SAB") No. 104 "Revenue Recognition". The Company generally invoices its customers monthly, for all transactions which have been executed during such month. Revenues are recognized on the day of trade-trade date basis. The Company's revenues derive from a certain predetermined fixed fee of the transactions it executes on behalf of its customers. The fee is based on the volume of financial instruments traded. The Company bases its fees on oral and written contracts and confirms the fees in writing upon the execution of each transaction. The Company also receives incentives from a United States exchange for the volume of transactions conducted by the Company using their platform. The incentives are based on a percentage of the total revenues received by the exchange attributable to the Company's volume of transactions submitted to the exchange. The Company estimates monthly such incentives based on the volumes of daily transactions submitted to the exchange using the day of trade-trade date basis, and the exchange's published revenues by type of transactions. The Company, pursuant to SAB 104, recognizes the incentive revenues realized or realizable when all of the following criteria are met: 1) persuasive evidence of an arrangement exists. The exchange has publicly published the terms of its incentive program in 2003 which is offered to all intermediaries in the select transactions; 2) delivery has occurred or services have been rendered. Under arrangements with the exchange, the incentives are earned on the day the Company submits transactions to the exchange based on the revenues generated from such transactions and are no longer subject to a minimum transaction volume. The Company accounts for all transactions submitted to the exchange on a daily basis. OPTIONABLE, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 2- Summary of Significant Accounting Policies-Continued Accordingly, the Company is able to determine when the incentives are earned based on the date it submits transactions to the exchange. The Company has no other obligations to the exchange to earn the incentives; 3) "seller's" price to the buyer is fixed or determinable. Based on the incentive program terms of the exchange, its published prices for the type of transactions the Company submits to it, and the Company's transactions records, the Company is able to estimate the revenues the exchange earns in connection with the transactions the Company submits, and accordingly, the amount, if any, of the incentives the Company earns in connection with such transactions; and 4) collectibility is reasonably assured. The exchange has paid the Company timely on incentives earned from 2004 through May 2007. The Company intends to enforce the payment of any incentives receivable under the incentive program. Impairment of Long-Lived Assets The Company reviews long-lived assets for impairment whenever circumstances and situations change such that there is an indication that the carrying amounts may not be recovered. In such circumstances, the Company will estimate the future cash flows expected to result from the use of the asset and its eventual disposition. Future cash flows are the future cash inflows expected to be generated by an asset less the future outflows expected to be necessary to obtain those inflows. If the sum of the expected future cash flows (undiscounted and without interest charges) is less than the carrying amount of the asset, the Company will recognize an impairment loss to adjust to the fair value of the asset. Share-Based Payments In December 2004, the Financial Accounting Standards Board ("FASB") issued SFAS No. 123(R), "Share-Based Payment," which replaces SFAS No. 123 and supersedes APB Opinion No. 25. OPTIONABLE, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 2- Summary of Significant Accounting Policies-Continued Under SFAS No. 123(R), companies are required to measure the compensation costs of share-based compensation arrangements based on the grant-date fair value and recognize the costs in the financial statements over the period during which employees are required to provide services. Share-based compensation arrangements include stock options, restricted share plans, performance-based awards, share appreciation rights and employee share purchase plans. In March 2005, the SEC issued SAB 107. SAB 107 expresses views of the staff regarding the interaction between SFAS No. 123(R) and certain SEC rules and regulations and provides the staff's views regarding the valuation of share-based payment arrangements for public companies. SFAS No. 123(R) permits public companies to adopt its requirements using one of two methods. On April 14, 2005, the SEC adopted a new rule amending the compliance dates for SFAS 123(R). Companies may elect to apply this statement either prospectively, or on a modified version of retrospective application under which financial statements for prior periods are adjusted on a basis consistent with the pro forma disclosures required for those periods under SFAS 123. Effective January 1, 2006, the Company has fully adopted the provisions of SFAS No. 123(R) and related interpretations as provided by SAB 107 prospectively. As such, compensation cost is measured on the date of grant as its fair value.
